      Case 18-22502          Doc 13      Filed 02/21/20        Entered 02/21/20 10:30:15             Desc       Page 1
                                                            of 20




                                        UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF UTAH




    In re: TUIPULOTU, OFAMOONI P., JR.                         §    Case No. 18-22502
           TUIPULOTU, MELAIA V.                                §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 04/11/2018. The
    undersigned trustee was appointed on 04/11/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            1,351.58
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      1.49
                            Bank service fees                                            0.00
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            1,350.09
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 18-22502           Doc 13        Filed 02/21/20        Entered 02/21/20 10:30:15               Desc        Page 2
                                                               of 20



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 10/02/2018 and the deadline for filing
    governmental claims was 10/08/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $337.90. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $337.90, for a
    total compensation of $337.902. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $53.30 for total expenses of
    $53.302.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 01/15/2020                                     By: /s/ Peggy Hunt
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
               Case 18-22502                       Doc 13         Filed 02/21/20          Entered 02/21/20 10:30:15                        Desc        Page 3
                                                                                       of 20
                                                                Form 1
                                                                                                                                                            Exhibit A
                                            Individual Estate Property Record and Report                                                                    Page: 1

                                                             Asset Cases
Case No.: 18-22502                                                                              Trustee Name:      (640180) Peggy Hunt
Case Name:    TUIPULOTU, OFAMOONI P.JR.                                                         Date Filed (f) or Converted (c): 04/11/2018 (f)
              TUIPULOTU, MELAIA V.
                                                                                                § 341(a) Meeting Date:       05/10/2018
For Period Ending:         01/15/2020                                                           Claims Bar Date:      10/02/2018

                                       1                                2                      3                      4                    5                    6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                and Other Costs)

    1       2007 DODGE RAM, 150000 MILES                                      0.00                      0.00                                    0.00                         FA
            leased-to-own vehicle. Entire property value: $0.00

    2       2 BEDS, BEDDING                                                 150.00                      0.00                                    0.00                         FA

    3       TV, CELLPHONE                                                   200.00                   200.00                                     0.00                         FA

    4       CLOTHING                                                        400.00                      0.00                                    0.00                         FA

    5       CHECKING AND SAVINGS: AMERICA                                   148.00                   148.00                                     0.00                         FA
            FIRST CREDIT UNION

    6       PRIMERICA - LIFE INSURANCE: TERM                                  0.00                      0.00                                    0.00                         FA
            LIFE INSURANCE POLICY WITH NO
            CURRENT CASH VALUE: SPOUSE
            AND CHILDREN

    7       2017 TAX REFUNDS (u)                                        3,070.48                    3,070.48                                    0.00                         FA

    8       2018 TAX REFUNDS (u)                                        1,099.00                    1,099.00                                    0.00                         FA

    9       KNIGHT AVOIDANCE RECOVERY (u)                               1,671.00                    1,671.00                               1,266.84                          FA

   10       BONNEVILLE AVOIDANCE RECOVERY                                     5.00                      5.00                                   84.74                         FA
            (u)

   11       PRESTIGE AVOIDANCE RECOVERY                                       5.00                      5.00                                    0.00                         FA
            (u)

   12       MOUNTAIN LAND AVOIDANCE                                           5.00                      5.00                                    0.00                         FA
            RECOVERY (u)

   12       Assets Totals (Excluding unknown values)                  $6,753.48                    $6,203.48                              $1,351.58                     $0.00



 Major Activities Affecting Case Closing:

                                   05/10/2018 - AV - Potential assets: garnishments ($1,671 YTD), BB ($671.66), 2018 tax refunds ($1,099)
                                   10/02/2018 - MD - Quarterly review - Did not sent garnishment demand until we see tax refunds
                                   04/16/2019 - MD - Quarterly review - Waiting for 2018 tax refunds, pdbb and avoidance recoveries
                                   05/21/2019 - MD - Quarterly review - Waiting for tax refunds and Mt. Land recovery
                                   11/05/2019 - MD - Quarterly review - Waiting for PDBB
                                   01/09/2020 - MD - Quarterly review - Debtors are MIA - per Peggy, abandon final bank balance and file a
                                   TFR

 Initial Projected Date Of Final Report (TFR): 05/10/2019                            Current Projected Date Of Final Report (TFR):             06/30/2020


                        01/15/2020                                                                   /s/Peggy Hunt
                             Date                                                                    Peggy Hunt




UST Form 101-7-TFR (5/1/2011)
              Case 18-22502                     Doc 13     Filed 02/21/20              Entered 02/21/20 10:30:15                    Desc          Page 4
                                                                                    of 20
                                                             Form 2                                                                               Exhibit B
                                                                                                                                                  Page: 1
                                             Cash Receipts And Disbursements Record
Case No.:              18-22502                                         Trustee Name:                  Peggy Hunt (640180)
Case Name:             TUIPULOTU, OFAMOONI P.JR.                        Bank Name:                     Metropolitan Commercial Bank
                       TUIPULOTU, MELAIA V.                             Account #:                     ******2923 Checking
Taxpayer ID #:         **-***9612                                       Blanket Bond (per case limit): $49,037,481.00
For Period Ending: 01/15/2020                                           Separate Bond (if applicable): N/A

    1          2                       3                                        4                            5                       6                      7

  Trans.    Check or       Paid To / Received From          Description of Transaction     Uniform       Deposit               Disbursement        Account Balance
   Date      Ref. #                                                                       Tran. Code       $                         $

 04/22/19     {10}     Bonneville Collections            Refund                           1241-000                 84.74                                           84.74
 04/29/19     {9}      Knight Adjustment Bureau          Avoidance recovery from Knight   1241-000               1,266.84                                       1,351.58
                                                         Adjustment Bureau
 12/05/19     101      International Sureties, LTD.      BOND PREMIUM 12/18 - 12/19       2300-000                                        1.90                  1,349.68
                                                         Voided on 12/06/2019
 12/06/19     101      International Sureties, LTD.      BOND PREMIUM 12/18 - 12/19       2300-000                                       -1.90                  1,351.58
                                                         Voided: check issued on
                                                         12/05/2019
 12/12/19     102      International Sureties, LTD.      BOND PREMIUM 12/19 - 12/20       2300-000                                        1.49                  1,350.09

                                           COLUMN TOTALS                                                         1,351.58                  1.49                 $1,350.09
                                                  Less: Bank Transfers/CDs                                           0.00                  0.00
                                           Subtotal                                                              1,351.58                  1.49
                                                  Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                      $1,351.58                    $1.49




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                 ! - transaction has not been cleared
             Case 18-22502               Doc 13        Filed 02/21/20      Entered 02/21/20 10:30:15                      Desc   Page 5
                                                                        of 20
                                                       Form 2                                                                    Exhibit B
                                                                                                                                 Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           18-22502                                   Trustee Name:                     Peggy Hunt (640180)
                    TUIPULOTU, OFAMOONI P.JR.
Case Name:                                                     Bank Name:                        Metropolitan Commercial Bank
                    TUIPULOTU, MELAIA V.
                                                               Account #:                        ******2923 Checking
Taxpayer ID #:      **-***9612
                                                               Blanket Bond (per case limit): $49,037,481.00
For Period Ending: 01/15/2020
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******2923 Checking                               $1,351.58            $1.49                    $1,350.09

                                                                                     $1,351.58                    $1.49           $1,350.09




                 01/15/2020                                             /s/Peggy Hunt
                   Date                                                 Peggy Hunt




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13       Filed 02/21/20       Entered 02/21/20 10:30:15           Desc       Page 6
                                                              of 20


                                                                                                                          Page: 1

                                                         Exhibit C
                                              Analysis of Claims Register
                                Case:18-22502                         OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                                 Claims Bar Date: 10/02/18


 Claim                 Claimant Name/                Claim Type/                   Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority             Date Filed                     Allowed          to Date        Balance

D0       Apg Financial                              Secured                                  $0.00           $0.00         $0.00
         4238 S Redwood Rd
                                                    04/11/18                                 $0.00
         Taylorsville, UT 84123
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

BOND     International Sureties, LTD.               Administrative                           $0.00           $0.00         $0.00
         Suite 420
                                                    12/05/19                                 $0.00
         701 Poydras Street
         New Orleans, LA 70139
         <2300-000 Bond Payments>
         , 200

BOND     International Sureties, LTD.               Administrative                           $0.00           $1.49         $0.00
         Suite 420
                                                    12/12/19                                 $1.49
         701 Poydras Street
         New Orleans, LA 70139
         <2300-000 Bond Payments>
         , 200

FEE      Peggy Hunt                                 Administrative                         $337.90           $0.00       $337.90
         111 South Main Street
                                                    11/05/19                               $337.90
         21st Floor
         Salt Lake City, UT 84111
         <2100-000 Trustee Compensation>
         , 200

TE       Peggy Hunt                                 Administrative                          $53.30           $0.00        $53.30
         111 South Main Street
                                                    11/05/19                                $53.30
         21st Floor
         Salt Lake City, UT 84111
         <2200-000 Trustee Expenses>
         , 200

         Internal Revenue Service                   Priority                                 $0.00           $0.00         $0.00
         Centralized Insolvency Operation
                                                    04/11/18                                 $0.00
         PO Box 7346
         Philadelphia, PA 19101
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502        Doc 13       Filed 02/21/20      Entered 02/21/20 10:30:15            Desc       Page 7
                                                            of 20


                                                                                                                          Page: 2

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/         Paid         Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed           to Date       Balance

         Utah State Tax Commission                  Priority                               $0.00           $0.00           $0.00
         Taxpayer Svc Div, Attn Michelle, Riggs
                                                    04/11/18                               $0.00
         210 North 1950 West
         Salt Lake City, UT 84134
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540

3        INTERNAL REVENUE SERVICE                   Priority                            $2,264.00          $0.00        $2,264.00
         CENTRALIZED INSOLVENCY OPERATION
                                                    07/06/18                            $2,264.00
         PO Box 7317
         Philadelphia, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

         Aldous                                     Unsecured                              $0.00           $0.00           $0.00
         Po Box 171374
                                                    04/11/18                               $0.00
         Holladay, UT 84117
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Bonneville Collections                     Unsecured                              $0.00           $0.00           $0.00
         Po Box 150621
                                                    04/11/18                               $0.00
         Ogden, UT 84415
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         CBE Group                                  Unsecured                              $0.00           $0.00           $0.00
         The CBE Group, Inc.
                                                    04/11/18                               $0.00
         Po Box 900
         Waterloo, IA 50704
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         CBE Group                                  Unsecured                              $0.00           $0.00           $0.00
         The CBE Group, Inc.
                                                    04/11/18                               $0.00
         Po Box 900
         Waterloo, IA 50704
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502        Doc 13       Filed 02/21/20      Entered 02/21/20 10:30:15           Desc       Page 8
                                                            of 20


                                                                                                                        Page: 3

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

         Convergent Outsourcing, Inc                Unsecured                              $0.00           $0.00         $0.00
         Po Box 9004
                                                    04/11/18                               $0.00
         Renton, WA 98057
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Convergent Outsourcing, Inc                Unsecured                              $0.00           $0.00         $0.00
         Po Box 9004
                                                    04/11/18                               $0.00
         Renton, WA 98057
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         ERC/Enhanced Recovery Corp                 Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         8014 Bayberry Road
         Jacksonville, FL 32256
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Express Recovery Services, Inc             Unsecured                              $0.00           $0.00         $0.00
         Po Box 26415
                                                    04/11/18                               $0.00
         Salt Lake City, UT 84126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Express Recovery Services, Inc             Unsecured                              $0.00           $0.00         $0.00
         Po Box 26415
                                                    04/11/18                               $0.00
         Salt Lake City, UT 84126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Express Recovery Services, Inc             Unsecured                              $0.00           $0.00         $0.00
         Po Box 26415
                                                    04/11/18                               $0.00
         Salt Lake City, UT 84126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502        Doc 13       Filed 02/21/20      Entered 02/21/20 10:30:15           Desc       Page 9
                                                            of 20


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

         Express Recovery Services, Inc             Unsecured                              $0.00           $0.00         $0.00
         Po Box 26415
                                                    04/11/18                               $0.00
         Salt Lake City, UT 84126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         First Premier Bank                         Unsecured                              $0.00           $0.00         $0.00
         601 S Minnesota Ave
                                                    04/11/18                               $0.00
         Sioux Falls, SD 57104
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         First Premier Bank                         Unsecured                              $0.00           $0.00         $0.00
         601 S Minnesota Ave
                                                    04/11/18                               $0.00
         Sioux Falls, SD 57104
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         First Premier Bank                         Unsecured                              $0.00           $0.00         $0.00
         601 S Minnesota Ave
                                                    04/11/18                               $0.00
         Sioux Falls, SD 57104
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Gentry Financial Group, LLC                Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         455 Rice Rd, Ste 101
         Tyler, TX 75703
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Jefferson Capital Systems, LLC             Unsecured                              $0.00           $0.00         $0.00
         Po Box 1999
                                                    04/11/18                               $0.00
         Saint Cloud, MN 56302
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                Desc       Page
                                                       10 of 20


                                                                                                                        Page: 5

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Lobel Financial Corp                       Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 3000
         Anaheim, CA 92803
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Mountain Land Collections, Inc.            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 1280
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Mountain Land Collections, Inc.            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 1280
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Mountain Land Collections, Inc.            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 1280
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Mountain Land Collections, Inc.            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 1280
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Mountain Land Collections, Inc.            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 1280
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                Desc       Page
                                                       11 of 20


                                                                                                                        Page: 6

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Mountain Land Collections, Inc.            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 1280
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Ntl Crdt Sys                               Unsecured                              $0.00           $0.00         $0.00
         117 E 24th St
                                                    04/11/18                               $0.00
         New York, NY 10010
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Outsource Receivables Management           Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    04/11/18                               $0.00
         372 24th St. Ste 300
         Ogden, UT 84401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Outsource Receivables Management           Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    04/11/18                               $0.00
         372 24th St. Ste 300
         Ogden, UT 84401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Outsource Receivables Management           Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    04/11/18                               $0.00
         372 24th St. Ste 300
         Ogden, UT 84401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Outsource Receivables Management           Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    04/11/18                               $0.00
         372 24th St. Ste 300
         Ogden, UT 84401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                Desc       Page
                                                       12 of 20


                                                                                                                        Page: 7

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Prime Acceptance Corp                      Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 571680
         Salt Lake City, UT 84157
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Southwest Credit Systems                   Unsecured                              $0.00           $0.00         $0.00
         4120 International Parkway
                                                    04/11/18                               $0.00
         Suite 1100
         Carrollton, TX 75007
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Swift Fnds                                 Unsecured                              $0.00           $0.00         $0.00
         927 Deep Valley Dr
                                                    04/11/18                               $0.00
         Palos Verdes Peninsula, CA 90274
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         U.S. Department of Education               Unsecured                              $0.00           $0.00         $0.00
         Ecmc/Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 16408
         Saint Paul, MN 55116
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         U.S. Department of Education               Unsecured                              $0.00           $0.00         $0.00
         Ecmc/Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 16408
         Saint Paul, MN 55116
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         U.S. Department of Education               Unsecured                              $0.00           $0.00         $0.00
         Ecmc/Bankruptcy
                                                    04/11/18                               $0.00
         Po Box 16408
         Saint Paul, MN 55116
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                Desc       Page
                                                       13 of 20


                                                                                                                         Page: 8

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Verizon                                    Unsecured                              $0.00           $0.00          $0.00
         Attn: Wireless Bankrupty Admin
                                                    04/11/18                               $0.00
         500 Technology Dr Ste 500
         Weldon Springs, MO 63304
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

1        PRESTIGE FINANCIAL                         Unsecured                         $14,900.20           $0.00     $14,900.20
         P.O. BOX 26707
                                                    05/01/18                          $14,900.20
         Salt Lake City, UT 84126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        MOUNTAIN LAND COLLECTIONS                  Unsecured                         $13,017.80           $0.00     $13,017.80
         QUINN M. KOFFORD
                                                    05/21/18                          $13,017.80
         P.O. Box 1425
         American Fork, UT 84003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        LOBEL FINANCIAL CORP ATTN:                 Unsecured                            $953.95           $0.00       $953.95
         BANKRUPTCY
                                                    07/12/18                             $953.95
         Po Box 3000
         Anaheim, CA 92803
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5        US DEPARTMENT OF EDUCATION                 Unsecured                             $99.25           $0.00        $99.25
         PO Box 16448
                                                    07/20/18                              $99.25
         St. Paul, MN 55116-0448
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        T MOBILE/T-MOBILE USA INC BY               Unsecured                            $192.31           $0.00       $192.31
         AMERICAN INFOSOURCE AS AGENT
                                                    08/23/18                             $192.31
         PO Box 248848
         Oklahoma City, OK 73124-8848
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                 Desc      Page
                                                       14 of 20


                                                                                                                        Page: 9

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

7        T MOBILE/T-MOBILE USA INC BY               Unsecured                           $3,838.81          $0.00     $3,838.81
         AMERICAN INFOSOURCE AS AGENT
                                                    08/23/18                            $3,838.81
         PO Box 248848
         Oklahoma City, OK 73124-8848
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        T MOBILE/T-MOBILE USA INC BY               Unsecured                           $4,323.33          $0.00     $4,323.33
         AMERICAN INFOSOURCE AS AGENT
                                                    08/23/18                            $4,323.33
         PO Box 248848
         Oklahoma City, OK 73124-8848
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        T MOBILE/T-MOBILE USA INC BY               Unsecured                            $206.73           $0.00       $206.73
         AMERICAN INFOSOURCE AS AGENT
                                                    08/23/18                             $206.73
         PO Box 248848
         Oklahoma City, OK 73124-8848
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10       VERIZON BY AMERICAN INFOSOURCE AS Unsecured                                     $836.51           $0.00       $836.51
         AGENT
                                             08/24/18                                    $836.51
         PO Box 248838
         Oklahoma City, OK 73124-8838
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11       VERIZON BY AMERICAN INFOSOURCE AS Unsecured                                    $2,415.24          $0.00     $2,415.24
         AGENT
                                             08/24/18                                   $2,415.24
         PO Box 248838
         Oklahoma City, OK 73124-8838
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

12       ST MARKS HOSPITAL RESURGENT                Unsecured                           $2,315.07          $0.00     $2,315.07
         CAPITAL SERVICES
                                                    08/31/18                            $2,315.07
         PO Box 1927
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
         Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                 Desc      Page
                                                       15 of 20


                                                                                                                       Page: 10

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-22502                       OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                               Claims Bar Date: 10/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

13       ST MARKS HOSPITAL RESURGENT                Unsecured                           $1,380.21          $0.00     $1,380.21
         CAPITAL SERVICES
                                                    08/31/18                            $1,380.21
         PO Box 1927
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

14       ST MARKS HOSPITAL RESURGENT                Unsecured                            $788.27           $0.00       $788.27
         CAPITAL SERVICES
                                                    08/31/18                             $788.27
         PO Box 1927
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

15       ST MARKS HOSPITAL RESURGENT                Unsecured                            $644.39           $0.00       $644.39
         CAPITAL SERVICES
                                                    08/31/18                             $644.39
         PO Box 1927
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

16       ST MARKS HOSPITAL RESURGENT                Unsecured                            $338.88           $0.00       $338.88
         CAPITAL SERVICES
                                                    09/07/18                             $338.88
         PO Box 1927
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17       PINNACLE CREDIT SERVICES, LLC ITS          Unsecured                           $2,300.07          $0.00     $2,300.07
         SUCCESSORS AND ASSIGNS AS
                                                    09/26/18                            $2,300.07
         ASSIGNEE OF CELLCO PARTNERSHIP
         D/B/A VERIZON WIRELESS RESURGENT
         CAPITAL SERVICES
         PO Box 10587
         Greenville, SC 29603-0587
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-22502      Doc 13       Filed 02/21/20 Entered 02/21/20 10:30:15              Desc      Page
                                                     16 of 20


                                                                                                                  Page: 11

                                                   Exhibit C
                                          Analysis of Claims Register
                                Case:18-22502                  OFAMOONI P. TUIPULOTU, JR. AND MELAIA
                                                                          Claims Bar Date: 10/02/18

 Claim              Claimant Name/              Claim Type/                 Amount Filed/        Paid          Claim
                                                              Claim Ref
  No.             <Category>, Priority           Date Filed                   Allowed          to Date        Balance

18       OUTSOURCE RECEIVABLES               Unsecured                              $971.37           $0.00       $971.37
         MANAGEMENT ATTN: BANKRUPTCY DEPT
                                             09/27/18                               $971.37
         PO BOX 166
         Ogden, UT 84401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                 Case Total:          $1.49     $52,177.59




UST Form 101-7-TFR (5/1/2011)
   Case 18-22502          Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                     Desc       Page
                                                  17 of 20


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 18-22502
    Case Name: OFAMOONI P. TUIPULOTU, JR. AND MELAIA V. TUIPULOTU
    Trustee Name: Peggy Hunt

                                                    Balance on hand:       $                               1,350.09

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                        Claim        Allowed             Interim         Proposed
  No.                                                    Asserted        Amount            Payments           Payment
                                                                         of Claim            to Date


                                                       None


                                                 Total to be paid to secured creditors:        $                   0.00
                                                 Remaining balance:                            $               1,350.09

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                         Total             Interim         Proposed
                                                                       Requested           Payments           Payment
                                                                                             to Date

  Trustee, Fees - Peggy Hunt                                                337.90                 0.00         337.90
  Trustee, Expenses - Peggy Hunt                                               53.30               0.00          53.30
  Bond Payments - International Sureties, LTD.                                   0.00              0.00              0.00
  Bond Payments - International Sureties, LTD.                                   1.49              1.49              0.00
                       Total to be paid for chapter 7 administrative expenses:                 $                 391.20
                       Remaining balance:                                                      $                 958.89

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                  Total               Interim           Proposed
                                                                    Requested           Payments          Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:               $                   0.00
                     Remaining balance:                                                        $                 958.89




UST Form 101-7-TFR(5/1/2011)
   Case 18-22502          Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                     Desc    Page
                                                  18 of 20


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $2,264.00 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments                Proposed
  No.                                                     of Claim                  to Date                Payment

  3           INTERNAL REVENUE SERVICE                      2,264.00                    0.00                958.89
              CENTRALIZED INSOLVENCY
              OPERATION

                                                    Total to be paid for priority claims:      $             958.89
                                                    Remaining balance:                         $               0.00




UST Form 101-7-TFR(5/1/2011)
   Case 18-22502          Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                Desc      Page
                                                  19 of 20


             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $49,522.39 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount        Interim Payments              Proposed
  No.                                                     of Claim                 to Date              Payment

  1           PRESTIGE FINANCIAL                          14,900.20                   0.00                     0.00
  2           MOUNTAIN LAND                               13,017.80                   0.00                     0.00
              COLLECTIONS
  4           LOBEL FINANCIAL CORP ATTN:                     953.95                   0.00                     0.00
              BANKRUPTCY
  5           US DEPARTMENT OF                                99.25                   0.00                     0.00
              EDUCATION
  6           T MOBILE/T-MOBILE USA INC                      192.31                   0.00                     0.00
              BY AMERICAN INFOSOURCE
              AS AGENT
  7           T MOBILE/T-MOBILE USA INC                     3,838.81                  0.00                     0.00
              BY AMERICAN INFOSOURCE
              AS AGENT
  8           T MOBILE/T-MOBILE USA INC                     4,323.33                  0.00                     0.00
              BY AMERICAN INFOSOURCE
              AS AGENT
  9           T MOBILE/T-MOBILE USA INC                      206.73                   0.00                     0.00
              BY AMERICAN INFOSOURCE
              AS AGENT
  10          VERIZON BY AMERICAN                            836.51                   0.00                     0.00
              INFOSOURCE AS AGENT
  11          VERIZON BY AMERICAN                           2,415.24                  0.00                     0.00
              INFOSOURCE AS AGENT
  12          ST MARKS HOSPITAL                             2,315.07                  0.00                     0.00
              RESURGENT CAPITAL
              SERVICES
  13          ST MARKS HOSPITAL                             1,380.21                  0.00                     0.00
              RESURGENT CAPITAL
              SERVICES
  14          ST MARKS HOSPITAL                              788.27                   0.00                     0.00
              RESURGENT CAPITAL
              SERVICES
  15          ST MARKS HOSPITAL                              644.39                   0.00                     0.00
              RESURGENT CAPITAL
              SERVICES
  16          ST MARKS HOSPITAL                              338.88                   0.00                     0.00
              RESURGENT CAPITAL
              SERVICES




UST Form 101-7-TFR(5/1/2011)
   Case 18-22502         Doc 13      Filed 02/21/20 Entered 02/21/20 10:30:15                     Desc    Page
                                                 20 of 20



  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  17        PINNACLE CREDIT SERVICES,                      2,300.07                    0.00                    0.00
            LLC ITS SUCCESSORS AND
            ASSIGNS AS ASSIGNEE OF
            CELLCO PARTNERSHIP D/B/A
            VERIZON WIRELESS
            RESURGENT CAPITAL
            SERVICES
  18        OUTSOURCE RECEIVABLES                              971.37                  0.00                    0.00
            MANAGEMENT ATTN:
            BANKRUPTCY DEPT
                        Total to be paid for timely general unsecured claims:                 $                0.00
                        Remaining balance:                                                    $                0.00

           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:          $                0.00
                        Remaining balance:                                                    $                0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
